I concur in the holding that the parol evidence rule does not apply in this case as to a determination of the real interests of Mrs. Garrett and La Vern Ellison in the note secured by the mortgage. The matter becomes more clear to me as I cogitate on the reason why Mrs. Garrett should have joined as a plaintiff. The Brackens owned the land. Mrs. Garrett had released but not Ellison. Therefore, Brackens, the owners and mortgagors under the new mortgage, were *Page 195 
the ones interested in clearing the title as against Ellison, not Mrs. Garrett. She was interested in knowing whether as the sole named mortgagee under the new mortgage she was part owner with Ellison or sole owner of the new note and mortgage. But that was entirely a different question and involved a different controversy. It had no place in a controversy which should merely have involved the issue of whether the release of Mrs. Garrett of the old mortgage gave the Brackens a title clear of the lien. Had the Brackens obtained such a judgment against Ellison, the Federal Land Bank could have safely dealt with the Brackens. Its dealing with the Brackens depended solely on their title being clear, not on a controversy between Mrs. Garrett and Ellison as to the interest in the Bracken note or its proceeds when paid. In such a suit, solely between the Brackens and Ellison, the only point which would need to have been decided was whether the old mortgage was in fact joint and, if so, whether one joint mortgagee could give a full release. If so, the Brackens would have a title free from the lien and could deal with the Federal Land Bank. If not, they would have required the release of Ellison. Such question could not have depended on whether Ellison had an interest in the note secured by the old lien. Only if it turned out that Mrs. Garrett was a joint mortgagee and as such could not without the other joint mortgagee release, and it was desired to compel Ellison to release, would Mrs. Garrett come into the case. And that because perhaps Ellison could not have been compelled to release if she had an interest in the old note secured by the mortgage.
But, since Mrs. Garrett did join as a plaintiff, I can see no other reason for her being there than to present at the outset the issue as to whether Ellison had any interest in the note or its proceeds. Neither the Brackens nor defendant objecting to her as a party, they must have recognized this issue and submitted to it. That, therefore being the sole reason why Mrs. Garrett was joined, there could not be any objection to any amendment of the pleadings which properly presented *Page 196 
such issue which her presence as a party introduced into the controversy. And it being thus made an issue in the controversy collateral to the question of whether Mrs. Garrett's release to the Brackens was a full release, the principles laid down in the main opinion as to the application of the parol evidence rule apply to this collateral controversy the same as would be the case were it tried out in a separate action.
I therefore concur.